Citation Nr: 0032695	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  97-28 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1997 rating 
decision of the Columbia, South Carolina RO, which determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim of service connection for 
residuals of a right eye injury.  In a March 1999 decision, 
the Board determined that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for residuals of a right eye injury.  Also in 
March 1999, the Board remanded the case to the RO for 
additional development.  This case was before the Board once 
again in July 1999 when it was remanded for additional 
development.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for residuals of a right eye injury.  The 
Board notes that the veteran underwent a VA examination in 
May 1997, wherein the examiner stated that the veteran's 
optic neuropathy could be the result of the original trauma 
from the shell cartridge striking his right eye or the result 
of other causes.  The examiner recommended a magnetic 
resonance imaging of the orbit to better ascertain the 
etiology of the veteran's diagnosis.

In the July 1999 Remand, the Board directed the RO to 
schedule the veteran for a VA examination in ophthalmology in 
order to ascertain the nature and etiology of his right eye 
disability.  The claims folder was to be reviewed by the 
examiner prior to conducting the examination.  All indicated 
special tests and studies were to be conducted, and in 
particular a magnetic resonance imaging of the orbit was to 
be performed as recommended by a VA examiner in May 1997.  
After review of the 

record and examination of the veteran, the examiner was to 
render an opinion for the record as to whether it is at least 
as likely as not that the veteran's currently diagnosed right 
eye disability is etiologically related to his inservice 
right eye injury.  The reasoning behind the opinion was to be 
set forth fully.

The Board notes that although the veteran underwent a VA 
examination in ophthalmology in June 1999, neither the report 
of examination nor a February 2000 addendum contain all the 
information specifically requested in the July 1999 Remand.  
Specifically, a magnetic resonance imaging of the orbit was 
not performed.  The veteran should be afforded an additional 
VA examination in ophthalmology in order to comply with the 
dictates of the Board Remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO' s failure to follow the 
directives in the July 1999 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination in ophthalmology in order to 
ascertain the nature and etiology of his 
right eye disability.  The veteran's 
claims folder and a copy of this Remand 
must be made available to the examiner 
for review prior to the examination.  All 
indicated special tests and studies 
should be conducted, and in particular a 
magnetic resonance imaging of the orbit 
should be performed.  After review of the 
record and examination of the 

veteran, the examiner should render an 
opinion for the record as to whether it 
is at least as likely as not that the 
veteran's currently diagnosed right eye 
disability is etiologically related to 
his inservice right eye injury.  The 
reasoning behind the opinion should be 
set forth fully.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented. 

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for residuals of a 
right eye injury.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond thereto.

Thereafter, the case should be returned to the RO, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



